


Exhibit 10.1
USG CORPORATION
RESTRICTED STOCK UNITS AGREEMENT
WHEREAS, the “Grantee” is an employee of USG Corporation, a Delaware corporation
(the “Company”) or a Subsidiary;
WHEREAS, the Board of Directors of the Company (the “Board”) has granted to the
Grantee, as set forth in the Award Summary on the Morgan Stanley Wealth
Management website on the “Date of Grant”, Restricted Stock Units (as defined in
the Plan) (the “RSUs”) pursuant to the Company’s Long-Term Incentive Plan, as
amended (the “Plan”), subject to the terms and conditions of the Plan and the
terms and conditions hereinafter set forth;


WHEREAS, Exhibit A to this Restricted Stock Units Agreement (“Agreement”)
contains defined terms that are used in this Agreement with initial capital
letters, and other terms are defined in this Agreement for further use herein
with initial capital letters; and


WHEREAS, the execution of a Restricted Stock Units Agreement substantially in
the form hereof to evidence the RSUs has been authorized by a resolution of the
Board.


NOW, THEREFORE, the Company and the Grantee agree as follows:


1.
Payment of RSUs. The RSUs covered by this Agreement shall become payable to the
Grantee if they become nonforfeitable in accordance with Section 2, Section 3 or
Section 4 hereof.



2.
Vesting of RSUs. Subject to the terms and conditions of Sections 3, 4 and 5
hereof, the Grantee’s right to receive the Common Shares subject to the RSUs
shall become nonforfeitable as and to the extent set forth in the Award
Acceptance documentation on the Morgan Stanley Wealth Management website if the
Grantee remains continuously employed until such time as is set forth therein as
the Grantee’s Vest Date.



3.
Effect of Change in Control. In the event of a Change in Control prior to the
RSUs becoming nonforfeitable as provided in Section 2 above, and at a time when
the RSUs have not been forefeited, the RSUs covered by this Agreement shall be
treated in connection with such Change in Control as set forth in this Section
3. If the entity effecting the Change in Control Assumes the RSUs, Section 3(a)
shall apply. If the entity effecting the Change in Control does not Assume the
RSUs, Section 3(b) shall apply.



(a)
RSUs Assumed by Successor: If the RSUs that are outstanding at the time of a
Change in Control are Assumed by the entity effecting the Change in Control, the
RSUs shall become nonforfeitable and payable to the Grantee pursuant to Section
2 above. Subject to the following sentence, all of the RSUs that are outstanding
at the time of the Grantee’s termination of employment prior to the RSUs
becoming nonforfeitable and payable to the Grantee shall be forfeited.
Notwithstanding the preceding sentence, any RSUs that have not become
nonforfeitable and payable to the Grantee shall become nonforfeitable and





--------------------------------------------------------------------------------




payable to the Grantee on the first to occur of the following events between the
date on which the Change in Control occurs (the “CIC Date”) and the end of the
time period referenced in Section 2 above:
(A)
the involuntary termination of the Grantee’s employment for reasons other than
Cause (as defined in Exhibit A);



(B)
the Grantee’s voluntary termination of employment for Good Reason (as defined in
Exhibit A); or



(C)
the termination of the Grantee’s employment due to the Grantee’s death or
Disability (as such term is defined in Exhibit A).



(b)
RSUs Not Assumed by Successor. If the RSUs that are outstanding at the time of a
Change in Control are not Assumed by the entity effecting the Change in Control,
such RSUs shall immediately become nonforfeitable and payable to the Grantee.



4.
Effect of Death or Disability. Notwithstanding Section 2 above, if the Grantee’s
employment with the Company or a Subsidiary terminates due to the Grantee’s
death or Disability before the RSUs become nonforfeitable, at a time when the
RSUs have not been forfeited and before the occurrence of a Change in Control,
the RSUs covered by this Agreement shall immediately become nonforfeitable and
payable to the Grantee.



5.
Other Employment Terminations. Notwithstanding any other provision herein, in
the event that either (i) the Grantee’s employment shall, at a time when the
RSUs remain forfeitable, terminate in a manner other than any specified in
Section 3 or 4 above or (ii) the Board (or a committee of the Board) finds that
the Grantee has engaged in any fraud or intentional misconduct as described in
Section 20 hereof, the Grantee shall forfeit any RSUs that have not become
nonforfeitable by such Grantee upon such termination or finding, as applicable.
RSUs shall be considered to have been forfeited upon the event that causes such
forfeiture and shall not be considered to be outstanding thereafter.



6.
Form and Time of Payment of RSUs. Except as otherwise provided for in Section 9,
payment for the RSUs, after and to the extent they have become nonforfeitable,
shall be made in the form of Common Shares. Payment shall be made within ten
(10) days following the date on which the RSUs become nonforfeitable in
accordance with Section 2, Section 3 or Section 4 hereof. Upon and after payment
for any RSUs pursuant to this Section 6, such RSUs shall not be considered to be
outstanding. Notwithstanding the foregoing, if the event that causes the RSUs to
become nonforefeitable is a Change in Control that does not constitute a change
of control for purposes of Section 409A of the Code, then to the extent
necessary to comply with Section 409A of the Code, payment will be made on the
next date or event under the Agreement that constitutes a permissible payment
date or event under Code Section 409A. To the extent that the Company is
required to withhold federal, state, local or foreign taxes in connection with
the delivery of Common Shares to the Grantee or any other person under this
Agreement, the number of Common Shares to be delivered to the Grantee or such
other person shall be reduced (based on the Market Value per Share on the date
Common Shares are delivered to the Grantee) to provide for the taxes required to
be withheld, with any fractional shares that would otherwise be delivered being
rounded up to the next nearest whole share. The Board (or a committee of the
Board) may, at its discretion, adopt any alternative method of providing for
taxes to be withheld.







--------------------------------------------------------------------------------




7.
Payment of Dividend Equivalents. From and after the Date of Grant and until the
earlier of (a) the time when Common Shares are delivered to the Grantee as
described in Section 6 or (b) the time when the Grantee’s right to receive
Common Shares upon payment of RSUs is forfeited, on the date that the Company
pays a cash dividend (if any) to holders of Common Shares generally, the Grantee
shall be entitled to a number of additional whole RSUs determined by dividing
(i) the product of (A) the dollar amount of the cash dividend paid per Common
Share on such date and (B) the total number of RSUs (including dividend
equivalents paid thereon) previously credited to the Grantee as of such date, by
(ii) the Market Value per Share on such date. Such dividend equivalents (if any)
shall be subject to the same terms and conditions and shall be settled or
forfeited in the same manner and at the same time as the RSUs to which the
dividend equivalents were credited.



8.
RSUs Nontransferable. Neither the RSUs granted hereby nor any interest therein
or in the Common Shares related thereto shall be transferable other than by will
or the laws of descent and distribution prior to payment.



9.
Adjustments. In the event of any change in the aggregate number of outstanding
Common Shares by reason of (a) any stock dividend, extraordinary dividend, stock
split, combination of shares, recapitalization or other change in the capital
structure of the Company, or (b) any Change in Control, merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization or partial or complete
liquidation, or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing, then the Board (or a committee of the
Board) shall adjust the number of RSUs then held by the Grantee in such manner
as to prevent dilution or enlargement of the rights of the Grantee that
otherwise would result from such event. Moreover, in the event of any such
transaction or event, the Board (or a committee of the Board), in its
discretion, may provide in substitution for any or all of the Grantee’s rights
under this Agreement such alternative consideration as it may determine to be
equitable in the circumstances, subject to the provisions of Section 3 of this
Agreement.



10.
Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to the Grantee. This Agreement and the Plan shall be
administered in a manner consistent with this intent. Reference to Section 409A
of the Code is to Section 409A of the Internal Revenue Code of 1986, as amended,
and will also include any regulations or any other formal guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service. If the event triggering the right to payment under
this Agreement is the Grantee’s separation from service with the Company and its
Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code and the
Grantee is a “specified employee” as determined pursuant to procedures adopted
by the Company in compliance with Section 409A of the Code, the date of payment
under Section 6 above shall be the first day of the seventh month after the date
of the Grantee’s separation from service or, if earlier, the date of the
Grantee’s death.



11.
No Right to Future Grants; No Right of Employment; Extraordinary Item: In
accepting the grant, Grantee acknowledges that:  (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, suspended or terminated by the Company at any time, as provided in the
Plan and this Award Agreement; (b) the grant of the RSUs is voluntary and
occasional and does not create any contractual or other right to receive future
grants of RSUs, or





--------------------------------------------------------------------------------




benefits in lieu of RSUs, even if RSUs have been granted repeatedly in the past;
(c) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company; (d) Grantee’s participation in the Plan is voluntary;
(e) the RSUs are an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company, its Affiliates and/or
Subsidiaries, and which is outside the scope of Grantee’s employment contract,
if any; (f) the RSUs are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; (g) in
the event that Grantee is an employee of an Affiliate or Subsidiary of the
Company, the grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the grant will not be
interpreted to form an employment contract with the Affiliate or Subsidiary that
is Grantee’s employer; (h) the future value of the underlying Shares is unknown
and cannot be predicted with certainty; (i) no claim or entitlement to
compensation or damages arises from forfeiture or termination of the RSUs or
diminution in value of the RSUs or the Shares and Grantee irrevocably releases
the Company, its Affiliates and/or its Subsidiaries from any such claim that may
arise; and (j) notwithstanding any terms or conditions of the Plan to the
contrary, in the event of involuntary termination of Grantee’s employment,
Grantee’s right to receive RSUs and vest in RSUs under the Plan, if any, will
terminate effective as of the date that Grantee is no longer actively employed
and will not be extended by any notice period mandated under local law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of involuntary termination of
employment, Grantee’s right to vest in the RSUs after termination of employment,
if any, will be measured by the date of termination of Grantee’s active
employment and will not be extended by any notice period mandated under local
law.


12.
Employee Data Privacy: Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Grantee’s
personal data as described in this document by and among, as applicable, the
Company, its Affiliates and its Subsidiaries (“the Company Group”) for the
exclusive purpose of implementing, administering and managing Grantee’s
participation in the Plan. Grantee understands that the Company Group holds
certain personal information about Grantee, including, but not limited to,
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to Shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Grantee understands that Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in Grantee’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than Grantee’s country. Grantee
understands that Grantee may request a list with the names and addresses of any
potential recipients of the Data by contacting Grantee’s local human resources
representative. Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Grantee may elect to deposit any Shares acquired.
Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage Grantee’s participation in the Plan. Grantee
understands that Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Grantee’s local





--------------------------------------------------------------------------------




human resources representative. Grantee understands, however, that refusing or
withdrawing Grantee’s consent may affect Grantee’s ability to participate in the
Plan. For more information on the consequences of Grantee’s refusal to consent
or withdrawal of consent, Grantee understand that Grantee may contact Grantee’s
local human resources representative.


13.
Continuous Employment. For purposes of this Agreement, the continuous employment
of the Grantee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company or Subsidiary, by reason of (a) the transfer of the
Grantee’s employment among the Company and its Subsidiaries or (b) an approved
leave of absence.



14.
Relation to Plan. This Agreement is subject to the terms and conditions of the
Plan. In the event of any inconsistency between the provisions of this Agreement
and the Plan, the Plan shall govern. All terms used herein with initial capital
letters and not otherwise defined herein that are defined in the Plan shall have
the meanings assigned to them in the Plan. The Board (or a committee of the
Board) acting pursuant to the Plan, as constituted from time to time, shall,
except as expressly provided otherwise herein, have the right to determine any
questions which arise in connection with the grant of the RSUs.



15.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent.



16.
Severability. Subject to Section 20, if any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances shall not
be affected, and the provisions so held to be invalid, unenforceable or
otherwise illegal shall be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid and legal.



17.
Successors and Assigns. Without limiting Section 8 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.



18.
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal substantive laws of the State of Delaware, without giving
effect to any principle of law that would result in the application of the law
of any other jurisdiction.



19.
The Grantee acknowledges that by clicking on the “Accept” button on the Morgan
Stanley Wealth Management web page titled “Step 3: Confirm the Review/Acceptance
of your Award,” and/or accepting the RSUs covered by this Agreement the Grantee
(i) agrees to be bound by the electronic execution of this Award Agreement and
(ii) consents to the delivery of information (including, without limitation,
information required to be delivered to the Grantee pursuant to applicable
securities laws) regarding the Company and the Plan, this Agreement and the RSUs
via web site or other electronic delivery.



20.
In accordance with Section 20(d) of the Plan, if the Board (or a committee of
the Board) has determined that any fraud or intentional misconduct by the
Grantee was a significant contributing





--------------------------------------------------------------------------------




factor to the Company having to restate all or a portion of its financial
statement(s), to the extent permitted by applicable law the Grantee shall: (a)
return to the Company all Common Shares that the Grantee has not disposed of
that were paid out pursuant to this Agreement; and (b) with respect to any
Common Shares that the Grantee has disposed of that were paid out pursuant to
this Agreement, pay to the Company in cash the value of such Common Shares on
the date such Common Shares were paid out. The remedy specified herein shall not
be exclusive, and shall be in addition to every other right or remedy at law or
in equity that may be available to the Company. Notwithstanding any other
provision of this Agreement or the Plan to the contrary, if this Section 20 is
held invalid, unenforceable or otherwise illegal, the remainder of this
Agreement shall be deemed to be unenforceable due to a failure of consideration,
and the Grantee’s rights to the RSUs and/or Common Shares that would otherwise
be granted or paid under this Agreement shall be forfeited.




--------------------------------------------------------------------------------






Executed in the name and on behalf of the Company at Chicago, Illinois as of the
[___] day of [________], [____].


    










USG CORPORATION
                        
                            
_____________________________
Name: Brian J. Cook
Title: Senior Vice President,
Human Resources and Corporate Communications








The undersigned Grantee hereby accepts the award of RSUs evidenced by this
Restricted Stock Units Agreement on the terms and conditions set forth herein
and in the Plan.






PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS.




--------------------------------------------------------------------------------




EXHIBIT A TO
USG CORPORATION
Restricted Stock Units AGREEMENT


This Exhibit A is attached to and forms a part of the USG Corporation Restricted
Stock Units Agreement, dated as of [________].


Solely for the purposes of this Agreement, the following terms shall be defined
as follows:


(A)
An award of RSUs shall be considered “Assumed” in connection with a Change in
Control if each of the following conditions is met:



(1)
The award of RSUs is converted into a replacement award that preserves the value
of such award at the time of the Change in Control;



(2)
the replacement award contains provisions for scheduled vesting and treatment on
termination of employment (including the definitions of Cause and Good Reason)
that are no less favorable to the Grantee than as set forth in this Agreement,
and all other terms of the replacement award (other than the security and number
of shares represented by the replacement awards) are substantially similar to,
or more favorable to the Grantee than, those set forth in this Agreement; and



(3)
the security represented by the replacement award, if any, is of a class that is
publicly held and widely traded on an established stock exchange.



(B)
“Base Pay” means Grantee’s annual base salary rate as in effect from time to
time.



(C)
“Cause” shall mean that the Grantee shall have:



(1)
been convicted of a criminal violation involving fraud, embezzlement or theft in
connection with the Grantee’s duties or in the course of the Grantee’s
employment with the Company or any Subsidiary;



(2)
committed intentional wrongful damage to tangible or intangible property of the
Company or any Subsidiary; or



(3)
committed intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary.



For purposes of this Agreement, no act or failure to act on the part of the
Grantee will be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but will be deemed “intentional” only if done or omitted
to be done by the Grantee not in good faith and without reasonable belief that
the Grantee’s action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Grantee will not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to the Grantee a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the Board then in office (excluding the
Grantee if the Grantee is then a member of the Board) at a meeting of the Board
called and held for such purpose, after reasonable




--------------------------------------------------------------------------------




notice to the Grantee and an opportunity for the Grantee, together with the
Grantee’s counsel (if the Grantee chooses to have counsel present at such
meeting), to be heard before the Board, finding that, in the good faith opinion
of the Board, the Grantee had committed an act constituting “Cause” as herein
defined and specifying the particulars thereof in reasonable detail. Nothing
herein will limit the right of the Grantee or the Grantee’s beneficiaries to
contest the validity or propriety of any such determination.
(D)
“Disability” shall mean that the Grantee has suffered a total disability within
the meaning of the Company’s Long Term Disability Plan for Salaried Employees
and is “disabled” within the meaning of Section 409A(a)(2)(C) of the Code.



(E)
“Good Reason” shall mean the occurrence of any of the following events, and the
failure of the Company to remedy any of the following events within 10 calendar
days after receipt by the Company of written notice thereof from the Grantee:



(1)
a material diminution in the Grantee’s normal duties and responsibilities,
including, but not limited to, the assignment without the Grantee’s written
consent of any diminished duties and responsibilities which are inconsistent
with the Grantee’s positions, duties and responsibilities with the Company
immediately prior to a Change in Control, or a materially adverse change in the
Grantee’s reporting responsibilities or titles as in effect immediately prior to
the Change in Control, whether or not resulting from an act of the Company or
otherwise, or any removal of the Grantee from or any failure to re-elect the
Grantee to any of such positions, except in connection with the termination of
the Grantee’s employment for Disability, Retirement, or Cause or as a result of
the Grantee’s death or by the Grantee other than for Good Reason;



(2)
a reduction by the Company in the Grantee’s Base Pay as in effect on the Date of
Grant or as the same may be increased from time to time;



(3)
a change in the Grantee’s Target Annual Direct Compensation that results in an
aggregate decrease in such Target Annual Direct Compensation in excess of ten
percent (10%);



(4)
the Company’s requiring the Grantee, without the Grantee’s written consent, to
be based anywhere other than within fifty (50) miles of the Grantee’s office
location immediately prior to the Change in Control, except for required travel
on the Company’s business to an extent substantially consistent with business
travel obligations immediately prior to the Change in Control;



(5)
the failure by the Company to continue in effect any investment plan, retirement
plan, savings plan, supplemental retirement plan, deferred compensation plan,
supplemental investment plan, life insurance plan, health and accident plan,
disability plan or other welfare benefit plan in which the Grantee was
participating at the time of the Change in Control (or plans providing the
Grantee with substantially similar benefits), the taking of any action by the
Company which would adversely affect the Grantee’s participation or materially
reduce the Grantee’s benefits or value under any of such plans or deprive the
Grantee of any





--------------------------------------------------------------------------------




material fringe benefit enjoyed by the Grantee at the time of the Change in
Control, or the failure by the Company to provide the Grantee with the number of
paid vacation days to which the Grantee was then entitled in accordance with the
Company’s normal vacation policy in effect on the date of the Change in Control;
or


(6)
the failure by the Company to obtain the assumption of the obligation to perform
any Change in Control Severance Agreement between the Company and Grantee by any
successor as contemplated in such Change in Control Severance Agreement.



(F)
“Retirement” shall mean the Grantee’s retirement under a retirement plan
(including, without limitation, any supplemental retirement plan) of the Company
or any Subsidiary, or the Grantee’s retirement from employment with the Company
or any Subsidiary after completing at least three years of continuous service
with the Company or any Subsidiary and attaining the age of 62. Without limiting
the generality of the foregoing, in no event shall “Retirement” include the
involuntary termination of the Grantee’s employment by the Company (i) for Cause
or (ii) without Cause if, as a result of such termination without Cause, the
Grantee becomes eligible to receive payments on account of such termination
under an employment agreement between the Grantee and the Company.



(G)
“Target Annual Direct Compensation” means the sum of the Grantee’s Base Pay,
target annual incentive opportunity, and the annualized value of the most recent
long-term incentive award approved by the Compensation and Organization
Committee of the Board prior to the Change in Control. For purposes of measuring
annualized long-term incentives, the awards shall be measured on their date of
grant using reasonable assumptions, including, but not limited to, fair value
principles such as those identified in Financial Accounting Standards Board
Accounting Standards Codification Topic 718; the value of such awards shall be
annualized over the frequency of their grant.





